Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 1 of 15 PageID #: 2291




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ALLERGAN USA, INC. and                   )
ALLERGAN INDUSTRIE SAS,                  )
                                         )
                       Plaintiffs,       )
                                         )
         v.                              ) C.A. No. 20-104-CFC
                                         )
PROLLENIUM US INC. and                   )
PROLLENIUM MEDICAL                       )
TECHNOLOGIES INC.,                       )
                                         )
                       Defendants.       )
                                         )

                 DEFENDANTS’ REPLY BRIEF IN SUPPORT OF THEIR
                 MOTION TO STAY PENDING INTER PARTES REVIEW


                                         ASHBY & GEDDES
                                         John G. Day (#2403)
                                         Andrew C. Mayo (#5207)
                                         500 Delaware Avenue, 8th Floor
 Of Counsel:                             P.O. Box 1150
                                         Wilmington, DE 19899
 John W. Harbin                          (302) 654-1888
 Gregory J. Carlin                       jday@ashbygeddes.com
 Warren Thomas                           amayo@ashbygeddes.com
 Robert J. Leonard
 MEUNIER CARLIN & CURFMAN LLC Attorneys for Defendants
 999 Peachtree Street NE, Suite 1300
 Atlanta, GA 30309
 (404) 645-7700

 Dated: June 29, 2020




{01580810;v1 }
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 2 of 15 PageID #: 2292




                                       TABLE OF CONTENTS

  I.     INTRODUCTION ...........................................................................................1
  II.    ARGUMENT ...................................................................................................2




  III. CONCLUSION..............................................................................................11




{01580810;v1 }                                           -i-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 3 of 15 PageID #: 2293




                               TABLE OF AUTHORITIES

CASES                                                                                    Page(s)

British Telecomms. PLC v. IAC/InterActiveCorp, No. 18-366-WCB,
       2019 WL 4740156 (D. Del. Sept. 27, 2019) ............................................... 9

Wi-LAN Inc. v. Sharp Elecs. Corp., No. 15-379-LPS,
     2018 WL 914779 (D. Del. Feb. 15, 2018).................................................... 4




{01580810;v1 }                                 -ii-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 4 of 15 PageID #: 2294




I.       INTRODUCTION

         Following the Court’s instructions in connection with its Order granting a

stay in the first action, Prollenium filed inter partes review (“IPR”) petitions on the

two patents asserted in this action,1 agreed to forego its inequitable conduct

counterclaim and defense in exchange for a stay, and renewed its motion to stay

this case. These actions by Prollenium are the only changes since the May 20

hearing where the Court stayed the first case. The relevant factors now favor even

more staying this case as well.

         The key dispute remaining between the parties following the May 20 hearing

appeared to be whether the dismissal of the inequitable conduct counterclaim

should be with or without prejudice. Allergan in fact suggested that it would

consent to a stay if the dismissal was with prejudice. D.I. 32-01, Ex. C. Prollenium

explained that, while it has no intention of reasserting its inequitable conduct

counterclaim/defense here, it must preserve its right to reassert it should Allergan

file yet another lawsuit against Prollenium. Allergan’s opposition, however, strays

far from that issue, rehashes arguments previously addressed, and posits a false

narrative attempting to portray Prollenium as a bad actor in these actions, when the

truth is the opposite.



1
  The “Asserted Patents” are U.S. Patents 10,391,202 (‘202 patent) and 10,485,896
(‘896 patent).


{01580810;v1 }                             -1-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 5 of 15 PageID #: 2295




II.      ARGUMENT

                 The Motion to Stay Factors Continue to Favor A Stay

         The parties previously briefed the stay factors as to both actions, and this

Court granted a stay in the first case. See D.I. 15, 21, 26; D.I. 30-1, Ex. A

(Transcript of May 20, 2020 Hearing), 23:1-13).2 The Court found that the

PTAB’s review of all asserted claims in the first case will greatly simplify the

issues for trial and that a stay would not unfairly prejudice Allergan. Id. Though

Allergan spends much of its opposition rehashing these factors, nothing has

changed since then to warrant a different result. In fact, Allergan has offered no

new evidence to change the analysis.

         The only significant events that have occurred are those that the Court

suggested: completing the IPR filings and Prollenium’s foregoing the inequitable

conduct counterclaim/defense once the case is stayed.3 Because the Asserted

Patents here are closely related to the six patents that are already being reviewed

by the PTAB, the Board is likely to institute on the two new IPRs as well. Having

reviewed the two new petitions, Allergan still does not dispute that fact. See D.I.


2
 Because there has been no change in the facts related to the typical stay factors,
Prollenium’s renewed motion to stay incorporated by reference the briefing on its
prior stay motion. D.I. 30, 2 n.1.
3
 Allergan complains that Prollenium “insists” the claim will not be dismissed
“until the stay is lifted,” but Prollenium’s brief and proposed order plainly state it
will request dismissal “after the stay is entered.” D.I. 30, 13; D.I. 30-2.


{01580810;v1 }                              -2-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 6 of 15 PageID #: 2296




26, 4 (“Allergan also does not contest that ‘institution is highly likely’ for the two

newly asserted patents.”). If anything, a stay here provides more simplification

than a typical IPR, by removing a well-pled unenforceability defense, should any

claims survive IPR.

         The early stage of this case favors a stay. The case was only filed on January

23, 2020; the petitions were filed just four months later. The parties exchanged

initial disclosures, Allergan served infringement contentions, and the parties agreed

to allow documents produced in the 2019 litigation to be used in this case. The

parties jointly submitted a scheduling order for the Court’s consideration, but the

Court declined to enter it following the hearing on the stay motions, directing the

parties instead to “either submit a [revised] proposed scheduling order or,

alternatively, a motion to stay.” May 20, 2020 Oral Order. The Court indicated it

would “immediately” take up any motion to stay. D.I. 30-1, 23:14-18, 25:1-7.

         Despite Prollenium doing what the Court suggested, Allergan refused to

consent to the motion to stay and used this as a second opportunity to argue undue

prejudice. But Allergan again fails to present any evidence to support its rote

arguments, which the Court previously found unpersuasive.4




4
  For example, Allergan again failed to show how any delay could not be remedied
by money damages.


{01580810;v1 }                             -3-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 7 of 15 PageID #: 2297




         Thus, for at least the same reasons that the Court stayed the first case, a stay

is also appropriate here.

                 Prollenium’s Dismissal Of Its Inequitable Conduct Counterclaim
                 And Defense Should be Without Prejudice

         As the Court directed, Prollenium has agreed to further simplify the case by

foregoing its inequitable conduct counterclaim and defense. The issue is whether

such dismissal should be with or without prejudice.

         Allergan does not substantively respond to Prollenium’s concerns (D.I. 30,

3-4) about the preclusive effect of dismissing with prejudice. Instead, Allergan

cites to Wi-LAN to support its statement that a dismissal without prejudice leaves

open the possibility of a subsequent lawsuit. D.I. 32, 13 (citing Wi-LAN Inc. v.

Sharp Elecs. Corp., No. 15-379-LPS, 2018 WL 914779, at *1 (D. Del. Feb. 15,

2018)). But Wi-LAN shows why Prollenium seeks a dismissal without prejudice:

to preserve the inequitable conduct defense for subsequent lawsuits. Cf. D.I. 30-4,

4. (Not only did Allergan not accept Prollenium’s invitation to explain if it could

why Prollenium’s concerns are not valid, Allergan has not provided any assurances

it would not claim in a later case that a dismissal with prejudice has preclusive

effect.) In Wi-LAN, the court noted the general rule that voluntary dismissal

without prejudice “should be granted liberally” except where the party “will suffer

plain legal prejudice”—more than the mere prospect of a subsequent lawsuit. Id.

In other words, the prospect that Prollenium may re-raise this defense in a later suit

{01580810;v1 }                              -4-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 8 of 15 PageID #: 2298




by Allergan is no reason to deviate from the general rule permitting dismissals

without prejudice.

         Allergan feigns concern that Prollenium will later attempt to “resurrect”

inequitable conduct in this litigation. D.I. 32, 12-13. But Prollenium has

repeatedly assured Allergan and this Court that Prollenium will not seek to do so.

D.I. 30, 4; see also D.I. 32-1, Ex. B, 1 and Ex. C, 1, 3. And Allergan does not

respond to Prollenium’s point that “undoubtedly the Court would not permit”

Prollenium to do so. Allergan fails to justify its need for a dismissal with

prejudice.5

                 Allergan’s Attempt To Cast Prollenium As A Bad Actor Misses
                 The Mark

         With the facts and the law supporting a stay of the case, Allergan tries to

divert the Court’s attention by trying to portray Prollenium as a bad actor refusing

to litigate the merits. This portrayal is false. While Prollenium does not believe

Allergan’s mudslinging is germane to this motion, Prollenium is compelled to

address Allergan’s multiple misstatements to provide an accurate record of what

has actually occurred. The reality is that Allergan—the dominant market player




5
  While dismissal with prejudice is inappropriate here, Allergan’s purported
concerns would be addressed by an Order from the Court that Prollenium cannot
later re-assert inequitable conduct in this case.


{01580810;v1 }                             -5-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 9 of 15 PageID #: 2299




and a huge company even before AbbVie acquired it for $63 billion6—has engaged

in carpet-bomb litigation to bully Prollenium, a small private company, into

submission. Allergan initially filed suit against Prollenium asserting two patents.

After Prollenium tried to resolve the case and was candid with Allergan about what

it planned to do—file IPRs to invalidate the two asserted patents (including

providing the relevant prior art references), Allergan added four more patents to

the first action, asserting 125 claims against a single accused product. Allergan

then filed this suit, asserting two more patents against the same product. Far from

conjuring up a strategy of delay, Prollenium, unlike Allergan, has endeavored to

efficiently litigate the merits of the patents’ validity—before the USPTO.

                     There Has Been No Unreasonable Delay or Inappropriate
                     Legal Tactics

         Allergan’s argument that Prollenium has attempted to delay as a way to gain

a competitive advantage in this litigation is belied by the facts, including that

Prollenium tried to get Allergan to reduce the number of asserted claims to allow

for efficient litigation and earlier agreed to a proposed joint schedule with trial set

to occur 17 months after this case was filed. Allergan even argues that Prollenium

“launched its product without notice.” D.I. 32, 1. That argument is both irrelevant

and false: Prollenium reached out to Allergan in good faith to inform them that it


6
 https://www.reuters.com/article/us-allergan-m-a-abbvie/abbvie-allergan-63-
billion-deal-aided-by-nestle-astrazeneca-buys-idUSKBN1ZQ0RC.


{01580810;v1 }                            -6-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 10 of 15 PageID #: 2300




had developed and was preparing to market its product and to explore an amicable

resolution of any issues. D.I. 21-1 (Ex. A), 4.

         Second, Allergan’s purported concerns about delay are belied by its own

actions in filing a complaint that is essentially identical to the complaint in the first

case. Although the ‘202 patent issued in August 2019, Allergan waited five

months to sue, providing no prior notice to Prollenium of its intention to do so.

Allergan imagines (without support) that Prollenium was “aware of [the new

patents] from the day they issued” to argue Prollenium did not “timely challenge

them in IPRs.” But Prollenium was focused on defending (including at the PTO)

against the 125 claims Allergan was already asserting at the time. Prollenium had

no reason to prepare IPR petitions on unasserted patents until Allergan chose to

sue.

         If Allergan was truly concerned about delays in these litigations, it would

have immediately filed its complaint upon issuance of the ‘202 patent or sought to

have it added to the first case. It is disingenuous for Allergan to argue that taking

four months to prepare and file a complex IPR petition constitutes an unreasonable

delay, where it delayed almost five months in filing a copycat of its earlier

complaint.

         Additionally, contrary to Allergan’s argument that our IPRs were

“contingent on receiving Allergan’s infringement contentions” (D.I. 31, 2),



{01580810;v1 }                             -7-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 11 of 15 PageID #: 2301




Prollenium told the Court that it made little sense from a strategic and efficiency

standpoint to finalize and file its final two IPR petitions without the benefit of

reviewing the institution decisions on the first seven IPRs. D.I. 30-1, 8:8-20.

While Prollenium was certainly interested in Allergan’s infringement contentions,

the filing of Prollenium’s petitions was not “contingent” on Allergan’s disclosures.

Prollenium told the Court (and Allergan) that it would file its petitions within 30

days of the hearing (D.I. 30-1, 6:10-13), and it did so in just under two weeks—

and less than two months after the final institution decision was entered as to the

patents at issue in the first case. See D.I. 32-1 (Exs. E-F). These are hardly

“eleventh-hour IPR filings” as Allergan argues. See D.I. 32, 6.7

         Allergan’s complaint that it had no notice that Prollenium intended to file

the additional IPRs (D.I. 32, 4) is both immaterial and nonsensical. Not only did

Prollenium state in open court that it would be filing the IPRs, it had told Allergan

that before. E.g., D.I. 30-1, 6:10-23; D.I. 32-1, Ex. B.

                      Prollenium Has Diligently and Efficiently Litigated This Case

         Allergan next argues that Prollenium is refusing to litigate this case, when in

fact that is precisely what Prollenium is doing. See, e.g., D.I. 32, 1-2, 5. As



7
 Thus, Allergan’s complaint that the last two IPR petitions “trail the original batch
by as many as 10 months” (D.I. 32, 7) is a red herring. It could be also said that
Allergan did not file the second case until 12 months after the first case. Compare
D.I. 1 with C.A. 19-126, D.I. 1.


{01580810;v1 }                             -8-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 12 of 15 PageID #: 2302




supported by the PTAB’s institutions of trial on all claims challenged and all

grounds asserted to date, Prollenium believes that the claims of Allergan’s patents

are invalid, and Prollenium seeks to address this issue before engaging in more

costly and unnecessary litigation of claims that will not survive PTAB review.

Addressing the invalidity of the Asserted Patents now is the most efficient way to

simplify the issues for trial and reduce the burdens on the parties and on this Court.

British Telecomms. PLC v. IAC/InterActive Corp, No. 18-366-WCB, 2019 WL

4740156, at *2 (D. Del. Sept. 27, 2019) (explaining stay is “particularly justified”

where it is likely to determine patent validity or eliminate infringement).

         Allergan’s complaint that Prollenium has refused to “participate in the

litigation” and that it has “stonewalled” discovery (D.I. 32, 1) is false; rather it is

Allergan that has litigated in unreasonable fashion. After rejecting Prollenium’s

request to reduce the number of asserted claims, Allergan moved to compel

noninfringement contentions for more than 100 claims—the only discovery motion

Allergan has filed. C.A. 19-126, D.I. 75. Judge Fallon denied that motion, and only

then did Allergan narrow the asserted claims. C.A. 19-126, Ap. 2, 2020 Oral

Order.

                     The Proposed Scheduling Order

         No schedule has been entered in this case. As noted, the Court declined to

enter the proposed combined schedule for the two actions, and instead directed the



{01580810;v1 }                             -9-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 13 of 15 PageID #: 2303




parties to “either submit a proposed scheduling order” for just this case “or,

alternatively, a motion to stay.” May 20, 2020 Oral Order (emphasis added); see

also D.I. 30-1, 25:1-7. Prollenium then filed this stay motion instead of proposing

a new scheduling order.

         Hence, the prior proposed scheduling order has little, if any, relevance to this

motion, but Allergan refers to it throughout its brief. See, e.g., D.I. 32, 3-5.

Allergan contends that Prollenium “reneged on its agreement” (D.I. 32, 5), but the

parties’ only agreement was to submit to the Court a proposed combined schedule

for both cases. And Prollenium followed the parties’ proposed schedule (D.I. 20,

filed May 4, 2020) up until the May 20 hearing. The status of the litigation

substantially changed when the Court stayed the first case and invited Prollenium

to renew its motion to stay on certain conditions.8 Prollenium informed Allergan

of its intention to file a motion to stay this case well before any proposed deadline,

see D.I. 32-1, Ex. B, thus mooting the alternative of submitting a new proposed

schedule for this case.

         Dissatisfied with the stay of the first case and the possible stay of this case,

Allergan is attempting to rush the schedule to have Prollenium unnecessarily spend

time and resources on issues that are likely to be mooted or altered by the IPR

8
 There is other information Allergan has recently disclosed that bears on the
schedule, which Prollenium can address when the Court next takes up the case
schedule.


{01580810;v1 }                              -10-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 14 of 15 PageID #: 2304




proceedings. It makes little sense from an efficiency standpoint to continue to

litigate infringement on claims that are likely to be found invalid or to perform

claim construction without the benefit and direction of the PTAB. This is precisely

what a motion to stay seeks to avoid: the wasteful, unnecessary litigating of invalid

claims.

III.     CONCLUSION

         Because Prollenium met the Court’s conditions for renewing its motion to

stay and the motion to stay factors remain in favor of it, Prollenium asks the Court

to stay this litigation until the IPRs are resolved.9


                                                 ASHBY & GEDDES

                                                 /s/ Andrew C. Mayo
                                                 ____________________________
    Of Counsel:                         John G. Day (#2403)
                                        Andrew C. Mayo (#5207)
    John W. Harbin                      500 Delaware Avenue, 8th Floor
    Gregory J. Carlin                   P.O. Box 1150
    Warren Thomas                       Wilmington, DE 19899
    Robert J. Leonard                   (302) 654-1888
    MEUNIER CARLIN & CURFMAN LLC jday@ashbygeddes.com
    999 Peachtree Street NE, Suite 1300 amayo@ashbygeddes.com
    Atlanta, GA 30309
    (404) 645-7700
                                        Attorneys for Defendants
    Dated: June 29, 2020


9
  Contrary to Allergan’s arguments (D.I. 32, 4), Prollenium would be happy to
review the question of whether the stay should be continued during appeal once the
PTAB has ruled on the petitions.


{01580810;v1 }                            -11-
Case 1:20-cv-00104-CFC Document 33 Filed 06/29/20 Page 15 of 15 PageID #: 2305




                      CERTIFICATION OF COMPLIANCE

         The undersigned hereby certifies that the foregoing brief contains 2,494

words, excluding the cover page, tables, and signature blocks, and that it complies

with the Court’s type, font, and word limitations.

                                         /s/ Andrew C. Mayo
                                         ____________________________________
                                         Andrew C. Mayo




{01580810;v1 }                            -12-
